UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ANDREW GROSS, III,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )               Civil Action No. 10-0194 (PLF)
                                    )
ERIC HOLDER, JR., et al.,           )
                                    )
            Defendants.             )
____________________________________)


                                            ORDER

               For the reasons stated in the accompanying Memorandum Opinion, it is hereby

               ORDERED that plaintiff’s motion for a temporary restraining order and for a

preliminary injunction [Dkt. #6] is DENIED; it is further

               ORDERED that defendants motion for reconsideration of the order granting

plaintiff in forma pauperis status [Dkt. #10] is GRANTED; it is

               FURTHER ORDERED that the order granting plaintiff’s motion for leave to

proceed in forma pauperis [Dkt. #4] is VACATED and plaintiff’s in forma pauperis status is

REVOKED; and it is




                                                1
               FURTHER ORDERED that all proceedings in this civil action are STAYED for

30 days after the date of this Order. Within this 30-day period, plaintiff shall pay in full to the

Clerk of Court the $350 filing fee. If plaintiff fails to make such payment timely, the Court will

dismiss this civil action without prejudice.

               SO ORDERED.



                                                       /s/_________________________
                                                       PAUL L. FRIEDMAN
DATE: June 1, 2010                                     United States District Judge




                                                  2